Citation Nr: 0328753	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  00-02 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
bronchial asthma prior to February 12, 1998.

2.  Entitlement to an increased rating for bronchial asthma, 
rated as 30 percent disabling beginning on February 12, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel

INTRODUCTION

The veteran had active service from September 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) regional office (RO) in 
San Juan, the Commonwealth of Puerto Rico that established 
service connection for bronchial asthma and rated this 
disability as 10 percent disabling effective from December 2, 
1991.  The veteran disagreed with the rating assigned.

In October 2001 the Board remanded the claim for further 
development.  While in remand status, the RO increased the 
disability evaluation for bronchial asthma from 10 percent to 
30 percent, effective February 12, 1998, the date of a VA 
examination.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  Since December 2, 1991, the veteran has exhibited 
moderate bronchial asthma with rather frequent attacks.

3.  Since December 2, 1991, the veteran has exhibited no more 
than moderate bronchial asthma; he has not required monthly 
visits to a physician for required care of exacerbations; he 
has not required the use of systemic corticosteroids; and he 
has continued to exhibit an FEV-1 of at least 99 percent 
predicted and FEV-1/FVC of at least 80 percent.


CONCLUSION OF LAW

From December 2, 1991, the criteria for an evaluation of 30 
percent, but no more, have been met for bronchial asthma.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.97, Diagnostic Code 6602 (1996) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to the 
appellant's claim.   On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, 114 Stat. 2096 (2000) (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), went into effect.  VA has promulgated 
revised regulations to implement these changes in the law.  
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2002).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the appellant of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was 
notified of the reasons for the decisions, as well as the 
laws and regulations applicable to his claim. He was told 
what information was necessary to substantiate his claim and 
which information and evidence he was to provide to VA and 
which information and evidence VA would attempt to obtain on 
his behalf by means of VCAA letters dated in April 2001 and 
March 2002, discussions in the January 1998, April 1998, 
November 1998, and February 2003 rating decisions; the 
December 1999 statement of the case; and February 2000, April 
2001 and February 2003 supplemental statements of the case.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159.  The duty to 
assist also includes obtaining records of relevant treatment 
at VA facilities, and any other relevant records held by any 
Federal department or agency identified by the appellant.  If 
VA is unable to obtain records identified by the appellant, 
VA must notify him of the identity of the records that were 
not obtained, explain the efforts taken to obtain the 
records, and describe any further action to be taken.

The Board finds that VA has met its duty to assist the 
appellant in the development of his claim under the VCAA.  
Service, VA, and private outpatient and hospital treatment 
records, as well as several VA examination reports have been 
associated with the claims file.  There does not appear to be 
any outstanding medical records that are relevant to this 
appeal.  

Criteria.  The United States Court of Appeals for Veterans 
Claims (Court) has held that there is a distinction between a 
claim based on disagreement with the original rating awarded 
and a claim for an increased rating.  Fenderson v. West, 12 
Vet. App. 119 (1999).  In such cases, separate compensable 
evaluations must be assigned for separate periods of time if 
such distinct periods are shown by the competent evidence of 
record during the pendency of the appeal, a practice known as 
"staged" ratings.  Id. at 126.  The RO's statement of the 
case and supplemental statements of the case reflect that all 
the evidence of record has been considered and that separate 
ratings of 10 percent and 30 percent have been assigned for 
separate periods of time for the veteran's bronchial asthma 
disorder.  Thus, the RO has complied with the tenets of 
Fenderson in its adjudication of the veteran's claim.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2002).  The percentage ratings in the Schedule for Rating 
Disabilities represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.  Moreover, 
each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2.  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3.  If there is 
a question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The ratings for bronchial asthma under Diagnostic Code 6602 
were revised on October 7, 1996.  Where the law or 
regulations change after a claim has been filed, but before 
the administrative or judicial process has been concluded, 
the version more favorable to the claimant applies, unless 
Congress provided otherwise or permitted the VA Secretary to 
do otherwise and the Secretary did so.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-3 (1991).  However, revised 
statutory or regulatory provisions may not be applied to any 
time period before the effective date of the change in law or 
regulation.  See 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. 
§ 3.114 (2002); VAOPGCPREC 3-2000 (April 10, 2000); see also 
Rhodan v. West, 12 Vet. App. 55, 57 (1998), vacated on other 
grounds, 251 F.3d 166 (Fed. Cir. 1999).  As the veteran's 
claim was initially filed prior to October 7, 1996, it will 
be reviewed under both the new and the old diagnostic 
criteria.  

The diagnostic criteria in effect prior to October 7, 1996, 
provided that bronchial asthma with:

Pronounced asthmatic attacks very frequently with severe 
dyspnea on slight exertion between attacks and with 
marked loss of weight or other evidence of severe 
impairment of health warranted a 100 percent evaluation;

Severe frequent attacks of asthma (one or more attacks 
weekly), marked dyspnea on exertion between attacks and 
with only temporary relief by medication; more than 
light manual labor precluded warranted a 60 percent 
evaluation; 

Moderate asthmatic attacks rather frequent (separated by 
only 10-13 day interval) with moderate dyspnea on 
exertion between attacks warranted a 30 percent 
evaluation; and, 

Mild paroxysms of asthmatic type breathing (high pitched 
expiratory wheezing and dyspnea) occurring several times 
a year with no clinical findings between attacks 
warranted a 10 percent evaluation.  

38 C.F.R. § 4.97, Diagnostic Code 6602 (1996).

The new diagnostic criteria provide that bronchial asthma 
with:

Forced Expiratory Volume in one second (FEV-1) of less 
than 40 percent predicted; or the ratio of Forced 
Expiratory Volume in one second to Forced Vital Capacity 
(FEV-1/FVC) of less than 40 percent, or; more than one 
attack per week with episodes of respiratory failure, 
or; requires daily use of systemic (oral or parenteral) 
high-dose corticosteroids or immunosuppressive 
medications warrants a 100 percent evaluation;

FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 
to 55 percent, or; at least monthly visits to a 
physician for required care of exacerbations, or; 
intermittent (at least three per year) courses of 
systemic (oral or parenteral) corticosteroids warrants a 
60 percent evaluation;

FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 
56-70 percent, or; daily inhalation or oral 
bronchodilator therapy, or; inhalation anti-inflammatory 
medication warrants a 30 percent evaluation.

FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC of 
71-80 percent, or; intermittent inhalation or oral 
bronchodilator therapy warrants a 10 percent evaluation 

38 C.F.R. § 4.97, Diagnostic Code 6602 (2002).

Revised statutory or regulatory provisions, however, may not 
be applied to any time period before the effective date of 
the change.  See 38 U.S.C.A. § 7104(c) (West 2002); 
VAOPGCPREC. 3-2000 (April 10, 2000); Rhodan v. West, 12 Vet. 
App. 55, 57 (1998).  


Background.  Service medical records reflect that that the 
veteran was treated in 1945 for respiratory difficulty, which 
was diagnosed as bronchial asthma.

Medical records from the 1980's and 1990's reflect that the 
veteran received treatment for respiratory problems, 
repeatedly diagnosed as bronchial asthma.  A private hospital 
discharge summary in March 1986 notes that the veteran was 
admitted with shortness of breadth and a history of wheezing 
for 10 days.  He was treated with Aminophyllin, Solu-Medrol, 
Proventil, and a nebulizer with Bronkosol.  

VA treatment records reflect that bronchial asthma was 
diagnosed on numerous occasions, often more than once a 
month, during 1986 and thereafter.  

The veteran filed a claim in November 1991 for service 
connection for bronchial asthma.  With his claim he submitted 
a letter from Roberto Hau, M.D., who noted that he had 
treated the veteran since August 1990 for bronchial asthma.

VA medical records reflect that bronchial asthma was noted in 
February, April, May, July, November, and December 1992; and 
numerous times in 1994, 1995, and thereafter.

By a November 1997 Board decision service connection was 
granted for bronchial asthma.  In making that determination 
the Board noted that he had been diagnosed in service with 
bronchial asthma and currently was being treated for 
bronchial asthma.

By rating action in January 1998, the RO established service 
connection for bronchial asthma and rated the disability as 
10 percent disabling effective from December 2, 1991, the 
date of the claim. 

The veteran underwent a VA examination in February 1998.  The 
veteran complained of asthma almost on a daily basis, chest 
tightness, and coughing productive of clear yellow sputum.  
His coughing was followed by wheezing and dyspnea.  He 
responded well to therapy with bronchodilator puffs.  He also 
had dyspnea on moderate efforts.  Treatment consisted of an 
inhaler pump, Ventolin in saline for a power nebulizer and 
Azmacort inhaler pump and Theophylline orally.  He had been 
using this for years but particularly since he had had 
attacks on a daily basis.  He was last hospitalized after 
several visits to the VA satellite clinic and referred to the 
Bella Vista Hospital in 1985.  He did not recall any further 
hospitalization.  The examiner noted a prolonged expiratory 
phase with late expiratory wheezes.  There was no evidence of 
pulmonary hypertension, right ventricular hypertrophy or cor 
pulmonale.  There was no evidence of weight gain or loss, or 
restrictive disease.  On pulmonary function testing, FEV1 was 
99% predicted, and FEV1/FVC was 82 percent.  The diagnosis 
was chronic bronchial asthma.

In a VA examination in September 1999 the examiner noted that 
the pulmonary function test performed at the previous VA 
examination had been normal.  A review of the records 
revealed he had been seen in the emergency room in May 1998 
with wheezing on auscultation and respiratory therapy was 
given.  There were several other visits to the ER for other 
medical complaints.  In a June 1999 physical examination it 
was noted that his lungs were clear.  There was no history of 
admission due to pneumonia, bronchitis, or for bronchial 
asthma exacerbations.  A pulmonary function test revealed an 
FEV1 of 108% predicted, and FEV1/FVC of 81%.  The examiner 
noted a normal spirometry and lung volume.  Improvement in 
the restrictive pattern was noted when compared to the 
February 1998 pulmonary function test.

During VA examination in April 2002, the veteran reported 
having asthma while in service in 1940.  He had not been 
hospitalized since 1985.  He smoked a pack of cigarettes a 
day for 20 years quitting in 1965.  He had a history of 
productive cough and occasional whitish sputum.  There was no 
history of hemophytysis or anorexia.  He complained of 
dyspnea on exertion or moderate walking, and chest tightness 
and wheezing almost daily.  His treatment consisted of 
Albuterol inhaler pump with a nebulae, Singulair, Azmacort, 
Theo-dur, and Flunisolide spray.  The examiner noted a 
prolonged expiratory phase with few late expiratory wheezes, 
otherwise the lungs were clear.  There was no cyanosis or 
clubbing evident, and no evidence of cor pulmonale, right 
ventricular hypertrophy, or pulmonary hypertension.  There 
was no evidence of weight gain or loss or of restrictive 
disease.  A pulmonary function test revealed normal 
spirometry.  There was moderate air trapping and decreased 
airway resistance.  FEV1 was 104% predicted, and FEV1/FVC was 
80%.  The diagnosis was chronic bronchial asthma.

By rating action in February 2003 the 10 percent evaluation 
for bronchial asthma was increased to 30 percent.   The 
effective date was from the date of the VA examination on 
February 12, 1998.  In making that determination the RO noted 
that the veteran met the criteria for a 30 percent rating 
based on daily inhalation or oral bronchodilator therapy; or 
inhalation anti-inflammatory medication.

The file contains VA records of continued treatment for 
bronchial asthma as well as refills for Albuterol and other 
asthmatic inhalants.

Analysis.  The Board notes that the medical evidence of 
record reveals a long history of treatment for bronchial 
asthma.  Service connection was established for bronchial 
asthma effective from December 2, 1991.  The veteran seeks a 
rating in excess of 10 percent for the period from December 
1991 until February 1998 when the rating for his asthma was 
increased to 30 percent.  The Board will also consider 
whether the veteran is entitled to a rating in excess of 30 
percent for his asthma at any time since December 1991.

As noted above, pursuant to the criteria in effect prior to 
October 7, 1996, a 10 percent rating is appropriate where 
there is mild paroxysms of asthmatic type breathing (high 
pitched expiratory wheezing and dyspnea) occurring several 
times a year with no clinical findings between attacks.  A 30 
percent rating requires evidence of moderate asthmatic 
attacks rather frequent (separated by only 10-13 day 
interval) with moderate dyspnea on exertion between attacks.  
In view of the numerous diagnoses of bronchial asthma noted 
in the medical records for this period of time, the Board 
concludes that the evidence clearly suggests that the veteran 
experienced rather frequent asthmatic attacks and that there 
were clinical findings between attacks, thus warranting a 
rating in excess of 10 percent.  However, the medical records 
contain no clinical findings which would support a rating in 
excess of 30 percent during this period of time, or 
thereafter.  The veteran does not meet any of the criteria 
for a 60 percent evaluation for bronchial asthma under the 
old rating schedule.  He does not suffer from severe frequent 
attacks of asthma (one or more attacks weekly), marked 
dyspnea on exertion between attacks with only temporary 
relief by medication; more than light manual labor precluded.  
Marked dyspnea on exertion between attacks has not been 
reported and the medical records clearly reflect that the 
veteran's asthma is well controlled on medication.

Likewise, the veteran does not meet any of the criteria in 
effect as of November 7, 1996, for a 60 percent rating for 
his bronchial asthma.  On pulmonary function testing, he does 
not have an FEV-1 of 40 to 55 percent predicted, or an FEV-
1/FVC of 40-55 percent.  His FEV-1 has not been less than 99 
percent predicted, and his FEV-1/FVC has not been less than 
80 percent.  Thus, pulmonary function studies throughout the 
appellate period have consistently produced results that do 
not meet the criteria for a rating in excess of 10 percent.

The evidence reveals the veteran uses bronchodilator therapy 
and inhalation anti-inflammatory medication, thus, warranting 
a 30 percent rating under the new criteria.  However, he does 
not require at least monthly visits to a physician for 
required care of exacerbations, and he does not use systemic 
(oral or parenteral) corticosteroids.  The veteran's 
bronchial asthma appears to be controlled with bronchodilator 
therapy and inhalation anti-inflammatory medications and any 
asthmatic attacks resolve without requiring regular visits to 
a physician.  Although the evidence shows that the veteran 
has been seen by private physicians and at the VA Medical 
Center for his asthma, the evidence does not show that the 
veteran goes to a doctor at least once a month for required 
care of exacerbations.

Therefore, the Board concludes that neither the old nor the 
new criteria for a rating in excess of 30 percent for the 
veteran's asthma have been met at any time since December 
1991.

This case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b).

As the preponderance of the evidence is against the veteran's 
claim for a rating in excess of 30 percent for asthma for any 
time during the appeal period, the benefit-of-the-doubt 
doctrine is not for application.  Accordingly, the veteran's 
claim for a rating in excess of 30 percent for bronchial 
asthma must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating of 30 percent for bronchial asthma 
prior to February 12, 1998, is granted, subject to the law 
and regulations governing the payment of monetary benefits.

Entitlement to a rating in excess of 30 percent for bronchial 
asthma is denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



